Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 11, 2017

                                      No. 04-17-00493-CV

                                      Bruce Lee BECKER,
                                           Appellant

                                                v.

                              Pedro BECKER and Manuela Becker,
                                         Appellees

                   From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2016-CV-04644
                            Honorable Jason Wolff, Judge Presiding


                                         ORDER
         On November 16, 2017, this court received appellant’s brief. On November 29, 2017, we
issued an order informing appellant that his brief violated Rules 38.1 and 9.4 of the Texas Rules
of Appellate Procedure and ordered him to file an amended brief correcting the violations within
15 days of the date of our order, which is December 15, 2017. On December 5, 2017, appellant
filed a motion for extension of time asking for a 45-day extension, or until January 29, 2017, to
file his amended brief. The motion is GRANTED IN PART. Appellant’s amended brief is due on
or before January 8, 2018. NO FURTHER EXTENSIONS WILL BE GRANTED.

       If appellant fails to file an amended brief correcting the briefing violations by
January 8, 2018, we may strike appellant’s brief and any amended brief, and this appeal may
be dismissed for want of prosecution. See TEX. R. APP. P. 42.3(c) (allowing dismissal of
appellant’s case if appellant fails to comply with a requirement of the Texas Rules of Appellate
Procedure or an order of this court).

         The deadline for filing an appellees’ brief is suspended pending further order from this
court.

                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2017.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court